DETAILED ACTION

Notice of Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1, 8 and 15, see applicant’s remarks filed on 10/28/2021, appears to overcome the rejection.
However, upon further review and search, main Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 8 and 15.
Specifically, main claim 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1 (i.e. “a medium conveying apparatus comprising: a feed roller to separate and feed a medium; a motor to drive the feed roller; an imaging device to image the medium; a conveyance roller to convey the medium fed by the feed roller to the imaging device; a first medium sensor located between the feed roller and the conveyance roller; a second medium sensor located between the conveyance roller and the imaging device; and a processor to determine that a conveyance abnormality of the medium has occurred when the first medium sensor does not detect the medium when the motor is driven by a first predetermined amount after starting feeding of the medium, or when the second medium sensor does not detect the medium when the motor is driven by a second predetermined amount after the first medium sensor detects the medium, in a current imaging, and calculate a degree of a slip occurred between the medium and the feed roller from when a front end of the medium passes through a position of the first medium sensor until the front end of the medium passes through a position of the second medium sensor, wherein the processor changes the first predetermined amount or the second predetermined amount based on the degree of the slip of a medium fed in the past a previous imaging, to be used for a next imaging”.
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 as amended.
Main Claims 8 and 15, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claims 8 and 15 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1, 8 and 15. Claims 2-7, 9-14 and 16-20, which depend from claims 1, 8 and 15, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677